BRETT, Judge
(concurs in part, dissents in part) :
After considering the entire record of trial, I agree that the witnesses sufficiently identified the defendant to satisfy the jury, which found defendant guilty. However, I believe the punishment is excessive and must have resulted from the prosecutor’s closing argument, which is not included in the record in its entirety. I believe it was improper when the prosecutor used the deputy sheriff’s revolver before the jury in his closing argument over defendant’s objections. The revolver was no part of the evidence and could not have had any effect other than to prejudice the jury. Consequently, while I concur that the conviction should be affirmed on the record, I believe the sentence is excessive.